Citation Nr: 0303314	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  91-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1950 and from March 1952 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1990 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a 
gastrointestinal disability, to include an ulcer.  This 
matter was previously before the Board in March 1992, at 
which time it was remanded in order to afford the veteran the 
opportunity to appear at a hearing, since the transcript of 
the one that was apparently held was no longer in the claims 
folder.  That hearing was conducted in November 1992.  By 
decision dated in September 1999, the Board denied the 
veteran's claim for service connection for a gastrointestinal 
disability, to include an ulcer.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 18, 2001, 
vacated the Board's decision and remanded the case to it for 
readjudication.  The case is again before the Board for 
appellate consideration.

The Board undertook additional development in this case.  
This included informing the veteran of a recent change in the 
law and scheduling him for a Department of Veterans Affairs 
(VA) examination.  The requested actions have been 
accomplished.  In light of the disposition in this case, 
although the provisions of 38 C.F.R. § 20.903(b) have not 
been complied with, no harm to the veteran will result from 
this omission.

In a statement dated in February 2000, the veteran's 
representative referred to claims for service connection for 
pes planus and the residuals of a cold injury.  Since these 
matters have not been developed or certified for appeal, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was seen during service for gastroenteritis.

2.  His current gastrointestinal disability cannot be 
disassociated from his in-service complaints.


CONCLUSION OF LAW

A gastrointestinal disability, to include an ulcer, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in September 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran's complete service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, it appears that no additional records could be 
obtained.  

It appears that a document once contained in the claims 
folder may have been removed from the file and possibly 
destroyed by a former Board employee.  As noted above, a 
hearing was presumably held, but the transcript is not in the 
claims folder.  Accordingly, the veteran was afforded the 
opportunity to testify at another hearing, and he did so in 
November 1992.  By letter dated in May 1995, the Board 
advised the veteran of the fact that the November 1990 
hearing transcript and the decision of the hearing officer 
might have been removed from the claims folder.  The veteran 
and his representative were afforded the opportunity to 
review the claims folder .

Factual background

The evidence against the veteran's claim includes the 
separation examination conducted in February 1954 which 
showed that the abdomen and viscera were clinically normal.  
In addition, when he was hospitalized at a private facility 
from October to November 1976, the veteran related an eight-
year history of recurrent duodenal ulcer symptoms.  
Initially, he had a silent gastrointestinal bleed with his 
ulcer disease.  During the hospitalization, a vagotomy and 
antrectomy were performed with Billroth II anastomosis.  The 
diagnosis was intractable recurrent duodenal ulcer disease.

The veteran underwent a VA examination of the intestines in 
April 1993.  It was reported that the veteran had an episode 
of gastroenteritis in service and years later developed a 
bleeding duodenal ulcer and chronic ulcer problems 
necessitating surgery.  The examiner commented that it was 
his medical opinion that he could not connect the episode of 
gastritis with later ulcer problems.  He stated that 
gastroenteritis does not generally become a chronic 
condition.  He acknowledged that the veteran certainly 
developed ulcer disease later, but he could not say for 
certain that it started in 1951.  The physician indicated 
that a consultation with a gastroenterologist might be a good 
idea.

In a statement dated in October 1996, the Chief, 
Gastroenterology Section of a VA medical center indicated 
that he had previously submitted a report in August 1995.  
(The Board concedes that attempts to locate this report were 
unsuccessful.)  The physician stated that gastroenteritis is 
a nonspecific disorder of the gastrointestinal tract and is 
marked by nausea, vomiting, diarrhea and abdominal pain.  It 
was usually presumed that it has a viral etiology.  In 
contrast, the physician noted that duodenal ulcer disease is 
related to infection with the Helicobacter pylori bacteria 
and infrequently results in duodenal ulcer, but is never 
associated with gastroenteritis; increased secretion of 
gastrohydrochlroric acid, which is a functional disorder of 
the stomach and unrelated to viral gastroenteritis; and the 
ingestion of anti-inflammatory agents such as aspirin.  He 
concluded that there is absolutely no evidence to associate 
gastroenteritis with duodenal ulcer disease.  He added that 
duodenal ulcer disease is an extremely common condition and 
there is no reason to consider it related to previous 
episodes of gastroenteritis, another common condition.  He 
further stated that he could find no evidence in the chart to 
support the claim of the veteran's treating physician, G. E. 
Bowen, M.D.

The evidence supporting the veteran's claim consists of some 
service medical records, private and VA medical opinions and 
statements from the veteran, his spouse and his sister.  

Initially, the Board notes that the service medical records 
reveal that the veteran was hospitalized in August 1951 for 
observation for suspected gastroenteritis, acute, cause 
unknown.  He was treated with Aureomycin, Bismuth and 
Paregoric.  

The veteran was admitted to a private hospital in April 1965 
for pain in the upper abdomen.  He was seen in the same 
hospital in 1969 for a bleeding duodenal ulcer.  

During a VA examination of the stomach in December 1992, the 
veteran reported that following the incident of 
gastroenteritis in service, he continued to have episodes of 
upper gastrointestinal discomfort and pain.  He was then 
evaluated in 1965, and a upper gastrointestinal series was 
reportedly negative.  

A number of statements from Dr. Bowen has been submitted.  In 
February 1994, he commented that in service, the veteran had 
gastrointestinal disease and symptoms consistent with 
duodenal ulcer disease.  He commented that the veteran's 
clinical history was consistent with the fact that he had 
duodenal ulcer disease in 1951 which resulted in surgery in 
more recent years.  He concluded that it was his medical 
opinion that the veteran's duodenal ulcer disease was 
service-connected.  

In a statement dated in July 2002, H. G. Clermont, M.D., the 
physician who performed the veteran's surgery in 1976, 
related that the veteran's ulcer was first documented on 
upper gastrointestinal series in June 1969, although an 
admission for gastrointestinal bleeding had occurred in April 
1965.  He noted that neither the veteran's service medical 
records nor the records of Dr. Charles Buono (the veteran's 
private physician) were available and that he relied on the 
veteran's history and the records of Dr. Bowen.  Dr. Clermont 
noted that there was documentation for the veteran's gastric 
symptoms in service.  He noted that the treatment the veteran 
received, bismuth, Aureomycin and Paregoric, was an excellent 
treatment for H. pylori, the presumed bacterial cause of many 
peptic ulcers.  It was further indicated that the veteran 
continued to have intermittent bouts of epigastric pain after 
his discharge from service.  The veteran was allegedly 
treated with diet and antacids with temporary relief.  Dr. 
Clermont added that no direct study of the gastrointestinal 
tract was done until the veteran suffered a complication of 
his ulcer by bleeding in 1965.  He stated that the veteran's 
history was not atypical for chronic duodenal ulcer disease, 
exhibiting recurrent bouts of symptoms during times of 
stress, and transiently responding to treatment.  He 
commented that during the surgery in 1976, it was impossible 
to tell the exact length of time the recurring ulceration and 
healing had occurred at that time.  He opined that with a 
reasonable degree of medical certainty, the veteran's peptic 
ulcer disease began exhibiting its symptoms during service, 
recurring on multiple occasions thereafter and culminating in 
and requiring surgery in October 1976.  

In statements dated in August 2002, a VA physician and two 
other private physicians reached essentially the same 
conclusion as that of Dr. Clermont.  One private physician, 
P. E. Krims, M.D., indicated that he had reviewed some 
records, including reports of the veteran developing 
abdominal pain in service and the subsequent development of 
recurrent bleeding from duodenal ulcer disease.  He opined 
that the veteran's symptoms in service were consistent with 
peptic ulcer disease.  He added that it was certainly within 
the natural history of peptic ulcer disease to have 
progression, eventually leading to ulceration, bleeding and 
the requirement of Billroth II gastrectomy.  

Also of record is a statement dated in February 2002 from the 
veteran's spouse who reported that she had known the veteran 
since 1955 and that she could confirm that he had had a 
stomach condition since that time.  She related that his 
family physician was Dr. Buono, and that she recalled that 
the veteran went to him in 1955 for stomach pain.  She added 
that he went to the doctor several times a year for stomach 
pain.  She insisted that Dr. Buono suspected that the veteran 
had an ulcer and advised a proper diet, Maalox and 
prescription medication as needed.  Finally, she stated that 
the veteran told her in 1955 that his stomach problems 
started during service.

In an August 2002 statement, he veteran's sister noted that 
the veteran lived at home following his discharge from 
service.  She indicated that he complained of 
gastrointestinal problems upon his return home.  She recalled 
that he went to Dr. Buono for gastrointestinal complaints on 
several occasions and was given antacids.  She commented that 
the physician expressed his opinion that there existed the 
possibility that the veteran had an ulcer condition.  She 
further noted that Dr. Buono continued to monitor the 
veteran's complaints of abdominal distress for a number of 
years, and that his early diagnosis of possible ulcers was 
confirmed when he was hospitalized in 1965, 1969 and 1976.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

It is not disputed that the veteran was treated for 
gastroenteritis during service.  The Board concedes that a VA 
physician concluded that there was no relationship to the 
veteran's current duodenal ulcer disease to the in-service 
episode of gastroenteritis.  However, other physicians have 
reached the opposite conclusion, holding that the veteran's 
ulcer disease is consistent with the symptoms he exhibited 
during service.  In addition, the Board points out that the 
veteran's wife and sister have reported that he was treated 
for gastrointestinal complaints shortly after his separation 
from service.  These statements add credibility to the 
veteran's assertion that he has had ongoing abdominal 
complaints following service.  The evidence establishes that 
the veteran had gastrointestinal complaints and thereafter 
and several physicians have linked his current 
gastrointestinal disability to such symptoms.  Under the 
benefit of the doubt rule embodied in 38 U.S.C.A. § 5107(b), 
in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board finds that the evidence is at least in 
equipoise as to the onset of the Board's gastrointestinal 
disability.  Accordingly, the Board concludes that service 
connection for gastrointestinal, to include an ulcer, is 
warranted.





ORDER

Service connection for gastrointestinal disease, to include 
an ulcer, is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
 


